Citation Nr: 1804982	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 1973. 

In May 2016, he testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Newark, New Jersey, RO.  A transcript of this hearing has been associated with the claims file.

The issue on appeal was previously reopened and remanded in September 2016.  At that time, the Board also indicated that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for diabetes mellitus, type II have been raised by the record in a May 2014 statement, but had not been adjudicated by the AOJ.  The Board again refers these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed moderate degenerative changes in the distal lumbar spine and lumbar spondylosis.

2.  The evidence is in equipoise as to whether symptoms of degenerative changes (arthritis) the lumbosacral spine have been continuous since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a lumbar spine disorder was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

The Veteran maintains that his lumbar spine disorder first manifested in service as a result of falling off a tank and injuring his back.

Initially, a February 2017 VA spine examination confirmed a current lumbar spine disorder, diagnosed as moderate degenerative changes in the distal lumbar spine and lumbar spondylosis, confirmed by X-ray.  

Next, the  evidence weighs against a finding that the Veteran experienced chronic lumbar spine symptoms in service.  Service treatment records include a February 1973 Report of Medical Examination, conducted at service separation.  At that time, a clinical evaluation of the spine was normal.  The physician did note, however, that the Veteran had injured his back two years prior after falling off a tank.  The report further indicated that he had no problems with his back in the last year.   There were no following treatment records discussing any injury to the Veteran's back.  

That notwithstanding the above, the evidence is in equipoise as to whether the Veteran had continuous lumbar spine symptoms since service separation.  The favorable evidence of record that tends to show continuous lumbar spine symptoms since service includes post-service VA treatment records, private treatment records, and Veteran's lay statements discussed below.

Specifically, the evidence includes a May 2007 statement from Dr. J. L.  The letter indicated that the Veteran had been treated by Dr. J. L.'s facility since February 1973; however, records dating back to this date were unavailable.  Over, the years, it was noted that the Veteran had developed moderately to severe pain in the lower back.  This evidence to weigh in favor of the Veteran's claim as it shows that he sought treatment for his back symptoms immediately following service separation.

Moreover, the Veteran has consistently reported that his back symptoms began in service.  In his March 2004 VA claim for compensation, he indicated that he injured his back in 1971 and he was treated from 1971 to 2004.

Further, March and April 2004 VA treatment records indicate that the Veteran reported having back pain since he injured his back in service after falling off a tank.  In a January 2012 VA treatment record, he complained of severe back pain.  At that time, he indicated that he had been experiencing chronic low back pain after falling off a tank in service.  Since service, he reported that his treatment had consisted of medications, epidural injections, and physical therapy.  He indicated that his back pain had progressively worsened over time.  

During a February 2017 VA examination report, the Veteran reported chronic low back pain since 1972 and it had become worse over time.  Although the February 2017 VA examiner opined that the lumbar spine disorder was not related to service, the examiner noted that documented treatment for the spine in service could not be located.  Further, the examiner related that a "lumbar strain" typically resolved over a short period of time.  In addition, there was no indication that the Veteran sustained a lumbar strain in service (versus a more severe injury).  Moreover, the service separation examination report indicates that he had problems with his back for at least a year, which does not reasonably appear to be a "short period of time" as suggested by the February 2017 examiner.

The evidence includes an April 2017 Disability Benefits Questionnaire, submitted by the Veteran.  The examiner indicated that the lumbar spine disorder was related to service.  The examiner reflected that this opinion was based on the Veteran's history of his back problems occurring during the in-service fall.

Upon review of all the evidence of record, lay and medical, the Veteran's statements are credible as they are consistent with the medical evidence of record.  In this regard, he has consistently stated that he first experienced back pain in service and continued to have back pain after service separation.  His physician has also confirmed that he sought treatment for his back immediately following service separation.  

Moreover, the evidence includes two medical opinions-one weighing in favor of the claim, and the other weighing against the claim.  Accordingly, the evidence is at least in equipoise as to whether the Veteran had continuous lumbar spine symptoms since service separation.  The Board recognizes that the record does not include medical records of treatment for the Veteran's lumbar spine disorder until many years after service separation.  However, the evidence includes credible statements from the Veteran and his physician that he sought treatment in the early 1970s. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for a lumbar spine disorder is warranted. 

Finally, the claim has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection), no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a lumbar disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


